Citation Nr: 0320017	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $6,891.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1963 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Effective December 1991, the appellant was awarded non-
service connected pension benefits; he was then and 
thereafter advised of the necessity for reporting income from 
all sources and any changes in income or net worth promptly.

2.  The appellant's non-service connected pension award was 
reduced effective May 1, 1993, due to the appellant's failure 
to disclose information relevant to his income in a timely 
manner.

3.  The adjustment of the appellant's pension award resulted 
in an overpayment in the calculated amount of $6,891.00.

4.  There is no indication of fraud, misrepresentation, or 
bad faith by the appellant.

5.  The appellant was at fault in the creation of the 
overpayment, and the evidence of record does not show that 
recovery of the overpayment would result in undue hardship to 
the veteran.

6.  Recovery of the overpayment would not defeat the purpose 
of VA pension benefits, and failure to recover the 
overpayment would result in an unfair gain to the appellant.

7.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance of the pension 
overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith by the 
appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2002).

2.  Recovery of the overpayment of VA pension benefits, in 
the calculated amount of $6,891.00, would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the record 
reflects that the calculated amount of the indebtedness, 
$6,891.00, has already been recovered in full by the 
government.

In pertinent part, the applicable VA regulation provides that 
any portion of an indebtedness resulting from participation 
in benefits programs administered by the Department of 
Veterans Affairs which has been recovered by the U.S. 
Government from the debtor may be considered for waiver, 
provided the debtor requests waiver in accordance with the 
time limits of § 1.963(b).  If collection of an indebtedness 
is waived as to the debtor, such portions of the indebtedness 
previously collected by the Department of Veterans Affairs 
will be refunded.  38 C.F.R. § 1.967(a) (2002).  Furthermore, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that "[W]e find no statutory or regulatory 
requirement that a claimant must have an outstanding debt 
which is unrecovered by the Government in order to apply for 
waiver of recovery of an overpayment of benefits."  Franklin 
v. Brown, 5 Vet. App. 190, 193 (1993) [emphasis as in 
original].  

Factual Background

A review of the record indicates that the appellant filed a 
claim for non-service connected pension benefits in December 
1991.  A formal application for pension benefits was received 
in March 1992.  Under monthly income the veteran reported 
none for himself and his spouse.  He had on dependent who was 
born in February 1975.  In June 1992 he was awarded non-
service connected pension benefits and special monthly 
pension benefits based upon the need for regular aid and 
attendance effective from December 23, 1991.  His primary 
disability was organic brain syndrome, rated 100 percent 
disabling.  At the time of this award, service connection was 
in effect for chronic cervical myositis with traumatic 
arthritis and limitation of motion of the neck, rated as 20 
percent disabling, and duodenitis, rated as 0 percent 
disabling.  

In July 1992 the RO notified the appellant of the grant of 
pension benefits.  The monthly pension rate was based on no 
income.  He was also informed to notify the VA immediately of 
any change of family income.

In a separate rating determination, also dated in June 1992, 
the RO issued a proposed finding of incompetency.  By rating 
decision dated in September 1992, the determination of 
incompetency was made effective from September 10, 1992.  
Thereafter, in September 1992, the appellant's wife filed VA 
Form 21-592, Request For Appointment Of A Fiduciary, 
Custodian Or Guardian.  

The record reflects that a field examination was conducted in 
October 1992, which indicated the appellant's condition had 
improved and recommended VA examination to evaluate the 
extent of the veteran's impairment.  At that time it was 
reported that the appellant was totally aware of his income 
and financial responsibilities.  He handled his own funds in 
an intelligent manner and there was no basis for an 
incompetency rating at this time.  

In December 1992 the RO notified the appellant that his 
monthly pension rate was amended.  It was based on no income.  
He was also informed to notify the VA immediately of any 
change of family income.  

In June 1993 the RO notified the appellant that his monthly 
pension rate was amended.  It was based on no income.  He was 
also informed to notify the VA immediately of any change of 
family income.  

A VA mental status examination was conducted in August 1993.  
At that time the diagnosis was chronic brain syndrome, mildly 
symptomatic.   In August 1993, the RO determined the 
appellant was competent for VA purposes.  It was noted that 
while the veteran preferred to continue with a fiduciary 
relationship, the evidence demonstrated he was capable of 
managing his financial affairs.  Competency was restored 
effective from the date of the VA examination, August 24, 
1993.  A fiduciary had not been appointed prior to 
restoration of competency.

In November 1993 the RO notified the veteran that his monthly 
pension rate was amended.  It was based on no income.  He was 
also informed to notify the VA immediately of any change of 
family income.  

By letter dated in June 1994 the veteran was advised by the 
RO of a proposed reduction in his pension benefits effective 
December 1993.  The proposed reduction was based on 
unreported income.  

In June 1994 the veteran furnished information concerning his 
retirement benefits.  These documents show he retired in 
December 1993 after ten years and his monthly retirement 
payment was $350.91.  

The appellant submitted an Improved Pension Eligibility 
Verification Report (EVR), VA Form 21-0517, in June 1994.  In 
that report, the veteran reported gross income earnings for 
his spouse totaling $2,000.00 for the period May 1993 to 
April 1994.  He reported monthly Social Security benefits in 
the amount of $799.00 for himself.  Earnings from cash and 
non-interest bearing accounts in the amount of $290.00 was 
reported for the veteran, his wife, and daughter.  He 
reported unreimbursed medical expenses totaling $6,065.38.  
The appellant also reported income for educational expenses 
in the amount of $1,029.27.  Received in July 1994, was a 
list of unreimbursed medical expenses.  

In an August 1994 letter, the appellant was advised of a 
proposed reduction in his benefits effective May 1, 1993.  
The proposed reduction resulted from an adjustment in his 
monthly income.  

In September 1994, the appellant submitted documents 
regarding his retirement and Social Security benefits.  By 
letter dated in September 1994, the appellant was advised of 
an adjustment to his pension award based upon his receipt of 
additional income.  In November 1994, the appellant submitted 
an addendum of unreimbursed medical expenses for the period 
May 1992 to April 1993.  

In December 1994 the appellant submitted a Financial Status 
Report, VA Form 20-5655.  In the December 1994 disclosure 
report, he stated that he was married and had three other 
dependents, aged 18, 19, and 67.  The appellant indicated 
that he was not employed, and received no monthly earned 
income.  He indicated that he received $350.00 in retirement 
benefits, and $799.10 in monthly Social Security benefits.  
He indicated that he received $75.00 in monthly VA pension 
benefits.  He reported that his wife earned $150.00 per month 
in income earnings.  His combined net monthly income was $1, 
299.10.

Under assets, the veteran reported no cash holdings.  He 
reported "cash on hand" in the amount of $50.00.  The 
veteran reported a 1989 van and a 1984 station wagon valued 
at $4,500.00 and $200.00, respectively.  The appellant 
reported no real property or other assets.

He reported monthly expenses for costs associated with food 
of $450.00; utilities and heat ($404.00); automobile 
insurance ($342.30); cable television ($93.00).  The 
appellant reported monthly installment contracts and other 
debts, which included $224.00 for an automobile with an 
unpaid balance of $4200.00.  Three gasoline credit accounts 
were reported totaling $296.83, without any past due balances 
associated with these accounts.  A department store credit 
account balance in the amount of $49.83 was reported.  The 
appellant noted a telephone service account with an unpaid 
balance of $349.71, with monthly payment of $154.66.  A past 
due balance of $270.15 was noted relative to this account.

The appellant, in a separate report, listed additional 
installment debts with unpaid balances for the following: 
department store, $505.08 with a monthly payment of $50.00; 
life insurance, $19.95; credit account, $3,969.74 with a 
monthly payment of $200.00; cellular telephone service, 
$123.19; long distance service, $146.98; credit account, 
$1,451.45 with a monthly payment of $290.00; department 
store, $406.17 with a monthly payment of $41.00; a doctors 
bill, $125.00; automobile towing/storage, $138.00; medical 
costs associated with car accident, $110.00; and a credit 
card, $341.64.  None of these payments were past due.  

He also reported legal fees in the amount of $10,000 with 
monthly payments of $500.00 and a remaining balance of 
$1400.00.  He reported an outstanding balance associated with 
this debt totaling $900.00.

Finally, the appellant reported additional expenses for the 
following: gourmet foods ($180.00); legal fees ($200.00); 
beauty salon ($35.00); salon ($280.00) noted to be a monthly 
expense; warehouse shopping center ($119.13); hospital 
supplemental insurance ($35.78); charitable donation ($7.00); 
florist ($36.08); quarterly electronic paging service ($31.71 
and $72.00); postal ($23.23); lawn service ($40.00) noted to 
be a monthly expense; automobile repairs ($300.00) and a 
separate expense ($20.00); dog grooming service ($25.00); 
tinker toy ($200.00); windbreaker jackets ($176.80); 
automobile tags ($40.50 and $45.10); home center ($37.29); 
car maintenance ($20.00);exterminator ($16.00) noted to be a 
monthly expense; a book ($14.94); business cards ($16.96); 
membership fee ($8.00); handyman renovations and repairs 
($100.00) noted be a weekly expense; housekeeping services 
($80.00) noted to be a weekly expense; dining expense 
($81.41); pharmacy ($300.00 or more) noted per month; toll 
charges ($15.00); car rental fee ($158.00); and video 
cassette recorder repair ($39.00).

By letters dated in September 1994 and December 1994, the RO 
advised the appellant of the unreimbursed medical expenses 
that were credited to his account.

In January 1995, the Committee denied the veteran's request 
for waiver of the $7,291.00 overpayment in pension benefits.  
The Committee determined that while the appellant was not 
found to be guilty of fraud, misrepresentation, or bad faith 
in the creation of the debt, it would not be against equity 
and good conscience to require repayment of the debt amount.  

An audit was subsequently conducted and revealed the correct 
amount of the indebtedness as $6,891.00.

In March 1995, the prior denial of the veteran's waiver was 
continued.  It was determined that the evidence demonstrates 
that the veteran was at fault in the creation of the debt.  
It was further noted that review of the matter disclosed that 
the appellant had failed to timely report income earnings.  
Additionally, the appellant failed to timely report his 
daughter's withdrawal from school.  

In his substantive appeal, dated in May 1995, the appellant 
noted that he was previously advised by VA that he may not be 
able to manage his affairs due to his organic brain syndrome, 
the condition for which the award of pension benefits was 
based.  The appellant indicated his request for waiver of 
recovery of the overpayment was premised upon such a finding 
of impairment attributable to his organic brain.  
Alternatively, the appellant indicated that he reported his 
Social Security benefits and retirement income earnings to VA 
in accordance with VA regulations in June 1993 and June 1994.  
Finally, the appellant requested waiver of the overpayment 
with restoration of pension benefits in full and 
reimbursement of monies applied toward the indebtedness.

Thereafter, in July 1995, the Committee again reviewed this 
matter and confirmed and continued the prior denial of the 
waiver request. 

A December 1995 Medical Expenses Report, VA Form 21-8416, 
indicates the appellant paid $553.20 in Medicare costs during 
the one year period from January to December 1994.  The 
appellant reported he paid $2,928.00 in private medical 
insurance costs during that same period.  The appellant also 
provided attached pharmacy records, documenting a chronology 
of prescriptions and costs during the period from May 1993 to 
October 1995.

In a May 1996 EVR, the appellant reported monthly income in 
the amount of $800.00 from Social Security benefits, with 
additional monthly income in the amount of $367.76.  In the 
appropriate space, he indicated his wife had $2,000.00 in 
annual wage earnings.  He reported no assets.  In an attached 
report he listed medical expenses.

In the June 1998 financial disclosure report the appellant 
stated that he was married and had two dependents, aged 22 
and 72.  He had no monthly earned income.  The veteran 
reported monthly Social Security benefits in the amount of 
$842.00, retirement benefits in the amount of $420.66, and VA 
benefits in the amount of $213.00.  He noted a monthly 
deduction in the amount $244.20.  His monthly net income was 
$1231.46.  Income for his spouse was a $2500.00 lump sum 
payment, $2000 pension, compensation or other income and 
deductions of $213.00.  The veteran reported a net monthly 
income of $1,818.46.

With respect to his monthly expenses, the appellant reported 
expenses associated with food ($375.00); utilities and heat 
($426.00); cable ($62.00); and maintenance ($40.00).  He 
reported credit card and car payments of approximately 
$1094.00 and once a year repayment of $2000.00 to $2500.00, 
which was associated with his car loan.  He reported total 
monthly expenses of $1,979.71.  He indicated it varied.  He 
noted that he would be unable to pay any amount toward the 
debt.

A review of his monthly installments shows that he has made 
several corrections to his original figured.  He indicated 
that he obtained a car loan in April 1999 with regard to 
leasing a mini-van.  His monthly payments are $368.00.  
Monthly insurance payments were reported in the amount of 
$271.02.  The veteran also reported 3 department store credit 
accounts as follows: $300.00 with $26.00 due monthly; 
$1200.00 with $125.00 due monthly; and $400.00 with $50.00 
due monthly.  There were no past due amounts associated with 
these accounts.  It was noted that a yearly payment of an 
amount between $2,000.00 and $2,500.00 was made toward 
repayment of a personal loan.  

Regarding his assets, the appellant reported cash holdings in 
the amount of $16.00.  He indicated he had no "cash on 
hand."  The appellant valued his 1993 Aerostar at $6,000.00 
and a 1989 Ford LTD at $1,500.00.  He reported "other 
assets" valued at $1,000.00.

A January 1999 letter to the appellant reflects that the 
ratings for his service-connected disabilities had been 
increased and he was entitled to $450.00 effective in 
December 1998.

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The Court has held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. 
Principi, 16 Vet. App. 534 (2002).  The Court has 
specifically held that the notice and duty-to-assist 
provisions of the VCAA do not apply to these types of 
appeals. See Barger v. Principi, 16 Vet. App. 132 (2002).

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any of the indebtedness where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a) (2002).

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government." The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (2002).

Initially, the Board notes that the amount of the overpayment 
is not in dispute. The record shows that the appellant was 
informed as to his responsibilities as a VA benefits 
recipient and that he failed to accurately report income 
information.  As a result of his failure to report this 
income, his pension benefits were adjusted, giving rise to an 
overpayment.  

The appellant has indicated that during the time period in 
question he was rated incompetent by the VA and he has also 
indicated that he believed he had notified the VA of the 
additional income.  The Board finds the explanation proffered 
by the appellant, in this instance, to be plausible and the 
Board does not find the necessary intent to warrant a finding 
of fraud, misrepresentation, or bad faith.

The next aspect of the appellant's claim to be considered is 
whether collection of the current debt would be contrary to 
the principles of equity and good conscience.  If there is no 
indication of fraud, misrepresentation, or bad faith, then 
recovery of the overpayment of benefits under laws 
administered by the Secretary of Veterans Affairs is 
prohibited if the Secretary determines that recovery would be 
against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.


In such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
whether repayment of the debt would defeat the purpose for 
which it was intended; and whether he changed his position to 
his detriment.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The record shows that the veteran was informed on several 
occasions as to his responsibilities as a VA benefits 
recipient which included reporting any change in family 
income.  The record shows that the veteran was rated as 
incompetent in September 1992.  However, an October 1992 
field examination showed the veteran was totally aware of his 
income and financial responsibilities and there was no basis 
for an incompetency rating at this time.  This was confirmed 
by the August 1993 VA examination which showed that the 
organic brain syndrome was mildly symptomatic.  

Also, the appellant was notified on several occasions of the 
need to notify the VA immediately of any change in family 
income.  As such, the Board finds that the responsibility of 
the overpayment lies with the appellant.

With respect to the element of "undue financial hardship," 
the Board notes that the regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities.  As noted previously, VA records show that the 
veteran already paid off the debt to VA.  There is no 
indication that doing so in any way deprived the veteran of 
basic necessities of life.  

In the most recent financial status report, dated in June 
1998, as reported by the appellant, total net income was 
approximately $1.818.46 and monthly expenses were 
approximately $1,979.71.  He also reported $2,000 to $2,500 
per year loan repayment, which the Board breaks down to 
approximately $200 per month.  Thus total monthly expenses 
were $2,179.71.  As such, total monthly expenses exceeded 
monthly net income by approximately $361.00.  


However, the record shows that the appellant's VA benefits 
have increased by approximately $206.00 a month and three 
credit card debts should be fully paid which reduces the 
monthly expenses by approximately $201.00.  Accordingly, 
monthly net income exceeds expenses by approximately $46.00.  

Also the recent financial status report when compared to the 
1994 status report indicates that debts had been occurred 
after the appellant was notified of the overpayment.  As the 
overpayment of compensation benefits is a valid debt to the 
government, there is no reason that the veteran should not 
accord the government the same consideration that he accords 
his private creditors.  In view of the foregoing, it has not 
been shown that collection of the debt deprived the appellant 
and his family of the basics necessities and did not cause 
the appellant undue hardship. 

Further, the pension program, by statute, provides maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient.  Payment 
of pension is also subject to net worth limitations.  
Therefore, since the veteran was receiving substantial 
income, he was in receipt of pension benefits to which he was 
not entitled.  Accordingly, recovery of the overpayment would 
not defeat the purpose of the objective of the program, and a 
waiver of the recovery of the overpayment would, therefore, 
result in the veteran's unjust enrichment.  

Further, there is no evidence of record to indicate that the 
veteran relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on these additional VA 
benefits.  38 C.F.R. 
§ 1.965(a).

In summary, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that a waiver of recovery of the 
overpayment of pension benefits in this appeal is not 
warranted.  In reaching this decision, the Board finds that 
the evidence of record is not so evenly balanced that there 
is doubt as to any material issue. 38 C.F.R. § 3.102. 


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calclulated amount of $6,891.00 is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

